Case 7:19-cr-00231-CS Document 27 Filed 11/26/19 Page 3 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
-Ve- ORDER
JUSTIN PATTERSON, 19 Cr, 231 (CM)

Defendant

 

 

WHEREAS, the Court issued a decision in the above-referenced matter on October
30, 2019;

WHEREAS, the United States of America, by and through Geoffrey S. Berman,
United States Attorney, James Ligtenberg and Michael D, Maimin, of counsel, has re-
quested an extension of the 30-day deadline within which to file a Notice of Appeal of
that decision as required by Federal Rule of Appellate Procedure 4(b)(1)(B)(i) and 18
US.C. § 3731;

WHEREAS, Federal Rule of Appellate Procedure 4(b)(4) provides that, “[u]pon a
finding of excusable neglect or good cause, the district court may — before or after the
time has expired, with or without motion and notice — extend the time to file a notice of
appeal for a period not to exceed 30 days from the expiration of the time otherwise pre-
scribed by this Rule 4(b)”;

WHEREAS, the Government requests the extension to enable the Solicitor General
to review the Court's decision and determine whether to appeal the decision;

WHEREAS, the Court finds that the Government has demonstrated good cause to

extend the time to file a notice of appeal for 30 days;

 
Case 7:19-cr-00231-CS Document 27 Filed 11/26/19 Page 4 of 6

IT IS HEREBY ORDERED that the Government's deadline to file a notice of appeal
is extended by 30 days, until and including December 30, 2019.

Dated: White Plains, New York
November 2019

2, Clty Lerhe0

THE HONORABLE CATHY SEIBEL
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK
